Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification received on 4/23/2021 have been accepted and entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norm Freda on April 28, 2021.

The application has been amended as follows: 

Claim 50 has been amended as follows:
On line 2 of the claim “that opens in a first direction” has been amended to read   --that curves in a first direction-- 
On line 4 of the claim “the opens in a second direction” has been amended to read --that curves in a second direction--


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed dental tray set comprising a base frame having an arcuate shaped structure  with an inner lateral surface and an outer lateral surface, the inner lateral surface defining at least one outer lateral contact configured to selectively engage a corresponding outer lateral surface of one of a gum tissue area and a bone structure of a patient mouth in an initial installed orientation without obstructing a surgical site region of a top ridge of a patient jaw, an upper most surface of the arcuate shaped structure sized to terminate below the top ridge when in the initial installed orientation, at least one attachment having an exterior surface that extends over at least a portion of the uppermost surface of the arcuate shaped structure of the base frame, wherein the at least one attachment is configured to obstruct at least a portion of the surgical site of the top ridge, wherein the base frame and the at least one attachment are configured to be fully received in the patient mouth in an assembly orientation in combination with the other claimed limitations.
The claimed dental tray set comprising a base frame having an arcuate shaped structure with two opposing arms and a central portion disposed therebetween, the lateral contacts configured to selectively engage one of a corresponding outer lateral surface and a corresponding inner lateral surface of one of a gum tissue area and a bone structure of a patient mouth in an initial installed orientation without obstructing a surgical site region of a top ridge of a patient jaw, an uppermost surface of the arcuate shaped structure sized to terminate below the top ridge when in the initial installed orientation, at least one attachment having an exterior surface that extends over at least .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/28/2021